Citation Nr: 1644426	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis all over the body.

2.  Entitlement to service connection for a bilateral knee condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This case was previously brought before the Board in September 2013, at which time the claims were remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for arthritis all over the body is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran's bilateral knee condition incurred in or is otherwise related to his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a bilateral knee condition.  The Veteran contends that he was born with degenerative disease and that it was aggravated by running and strenuous training in basic training and in advanced training, and also by service in Vietnam, to include different weather temperatures.

A review of the Veteran's service treatment records includes a July 1969 report of medical history reflecting the Veteran's report that he had a "trick or locked knee," and "swollen or painful joints."  The physician's summary and elaboration of all pertinent data included the examiner's comment that the Veteran the reported painful knees with excessive running and had no treatment.  The contemporaneous report of medical examination noted no pertinent defects or diagnoses.  

The Veteran's in-service service treatment records are negative for any complaints with regard to the knees or joints.  The Veteran's October 1971 report of medical examination for separation purposes reflects that the Veteran reported he was "in good health."  Upon examination, his body systems were normal, and the report did not note the presence of any arthritis or bilateral knee condition.

A post-service February 1999 "Final Disability Report" from Columbia North Monroe Hospital reflects that the Veteran was injured in March 1997 when he was "dropped working in a disaster drill."

The record also includes a one-page copy of a portion of a deposition dated in June 2000 of Dr. V. B. who stated that there are "no objective signs or evidence that anything occurred to aggravate the [Veteran's] degenerative arthritis changes."  The questioner had asked about an aggravation or an exacerbation of a pre-existing arthritis condition; however, the deposition does not reflect whether the condition pre-existed service or merely pre-existed a 1997 injury, and does not reflect to which body part is referred in the questioning. 

A March 2006 "buddy statement" from H.C. is of record.  He states that he served in basic training and in Vietnam with the Veteran and that the Veteran would tell him that he was aching and in pain. 

Correspondence dated in September 2006 from attorney S. Stephens reflects that the Veteran was involved in a lawsuit in approximately 1999 based on a "mock fire drill" when the Veteran was dropped by ambulance attendants while carrying him from a "mock danger zone."  The attorney stated that the medical evidence did not provide conclusive proof that the "fall" caused the Veteran any injury.  The attorney further stated that the attending physician concluded that the Veteran had an injury that was a birth defect degenerative in nature. 

In a November 2006 letter, the Veteran stated he was born with a degenerative disease that was aggravated by active duty service.

A January 2007 VA primary care outpatient note reflects the Veteran's complaints of chronic back, neck, and knee pain "which he has had for several years."  The Veteran was diagnosed with degenerative disk disease involving the cervical and probable lumbar spine, as well as obesity.

A February 2007 radiology exam report noted the Veteran had mild arthrosis and a joint effusion in the left knee.  The examiner saw no acute osseous injury of the right knee.

The claims file includes April 2010 correspondence from Dr. J.C.  He stated that while there was no evidence that the Veteran's physical degeneration was directly related to his military training, that could not be ruled out as a possible etiology.

A February 2011 VA examination report reflects that the Veteran has a diagnosis of Generalized Arthritis, with "arthritis to all joints."  The Veteran stated he began having arthritic pains all over his body during basic training while on active duty service.  The VA examiner did not provide an opinion on the etiology of the Veteran's arthritis.

A February 2012 VA radiology report noted there was no evidence of acute fracture or dislocation in either of the Veteran's knees.  The joint spaces were intact, and degenerative osteoarthritis was noted in the medial compartments bilaterally with marginal spurring.  There was early narrowing of the patellofemoral joints with patellar spurs.  There were also extensive vascular calcifications demonstrated on both sides.

A May 2012 VA treatment record reflects the Veteran's complaints of generalized body pain for arthritis.

A July 2013 private treatment record from the Arthritis and Diabetes Clinic, Inc. noted an assessment of "Osteoarthritis Multiple Sites."  The record noted that the findings were mostly consistent with moderate osteoarthritis. 

Pursuant to the Board remand, the Veteran was afforded a VA knee and lower leg conditions examination in June 2015 during which the examiner noted a diagnosis of bilateral knee joint osteoarthritis and a date of diagnosis of both knees of 1999.  The VA examiner concluded that the Veteran's osteoarthritis was less likely than not (less than 50 percent probability) incurred in or caused by military service.  Further, the Veteran's osteoarthritis was not caused or aggravated by active service.  In support of this conclusion, the examiner noted that all available records were reviewed.  The Veteran was diagnosed with osteoarthritis in 1999 at age 52.  The diagnosis of osteoarthritis at this age was a common finding in the general population.  Further, the Veteran's 1971 separation examination was void of any musculoskeletal complaints, and the Veteran's service treatment records were void of any knee complaints during active duty service.  There was no objective or clinical evidence of the Veteran's allegedly having a congenital defect which was aggravated by active duty service.  Further, there was no objective or clinical evidence the Veteran had osteoarthritis when he separated from active duty service.

In a May 2016 addendum opinion, the VA examiner noted that he reviewed the conflicting medical evidence.  He noted that the Veteran had confirmed mild osteoarthritis of the hands, knees and shoulders.  The radiographic findings were consistent with the aging process.  A review of all the available records in VBMS showed there was an extensive work-up to rule out an autoimmune disease such as RA, lupus, or psoriasis, which can manifest arthritis.  The VA examiner stated that the radiographic findings were not consistent with an autoimmune disease.  The Veteran's osteoarthritis of the shoulders, hands and knees was not causally related or aggravated by military service.

After a review of the medical evidence of record, the Board finds that the June 2015 VA examiner's opinion is the most probative and persuasive medical evidence in this case concerning the etiology of the Veteran's claimed bilateral knee condition.  This opinion was provided following examination of the Veteran and a review of the claims file.  The June 2015 VA examiner considered the Veteran's history knee symptomatology and beliefs that his bilateral knee condition was aggravated by a congenital defect that was aggravated during service.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current bilateral knee condition and its relationship to military service.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

There is a positive opinion to the contrary in the record concerning the etiology of the Veteran's knee condition, as detailed above.  However, the Board finds that the April 2010 opinion of the Veteran's private doctor warrants less probative weight than the VA opinions of record, as there is no indication the private doctor had the benefit of reviewing the Veteran's claims file, including his service treatment records.  Moreover, the April 2010 private examiner's opinion does not specifically address the Veteran's knees, and his statement that the Veteran's military training could not be ruled out as a possible etiology of his degenerative arthritis is expressed in terms too speculative to be a probative medical opinion.  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124 (1998).

The Board finds that service connection for the Veteran's bilateral knee condition is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's current knee conditions arose in or were related to his active duty service.  There is also no evidence revealing arthritis of the knees during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board has not overlooked statements from the Veteran concerning his knee problems.  The Board acknowledges the Veteran's belief that his current bilateral knee condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a bilateral knee condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee condition is denied.


REMAND

Additional development is needed before the Board can adjudicate the remaining claim.  The Veteran maintains that he was born with degenerative arthritis in multiple joints throughout his body that was aggravated by his active duty service.  VA opinions dated June 2015 and May 2016 address the Veteran's claims of osteoarthritis of the hands, knees and shoulders.  However, the VA examiner did not address medical evidence in the record which shows degenerative changes in the Veteran's neck and lumbar spine and whether these conditions could be related to active duty service.  

Namely, post-service treatment records include a July 1998 report of a CT scan of the cervical spine which noted an impression of diffuse cervical spondylosis with the most marked levels being the C4-C5 and C5-C6 level with associated uncovertebral joint spurring, osteophytes and disc bulges.  There was moderate to severe canal stenosis at C3-C4 from similar changes, which were slightly asymmetric towards the left.  Milder disc bulges at C2-C3 and C6-C7 were also appreciated.  Facet sclerosis with displacement of the posterolateral aspect of the thecal sac on the right at T4-T5 was also noted.  The report of a CT scan of the lumbar spine showed findings that were consistent with acquired canal stenosis from both concentric bulges and posterior element hypertrophic changes, which was fairly moderate from L1-L2 through L4-L5.  Mild canal stenosis at T12-L1 was evident.  There was no obvious impingement of the conus.

A January 1999 correspondence from the Veteran's private doctor, J.M.W., reflects that the Veteran had significant right shoulder and arm weakness.  MRI studies revealed nerve root compression of the C5 and C6 nerve roots.  The Veteran underwent successful C5 corpectomy with decompression at the C4-5 and C5-6 levels.  The Veteran also had evidence of multiple levels of diffuse lumbar stenosis.  It further reflects that the underlying etiology for the Veteran's nerve injury is related to spondylosis.

The February 1999 "Final Disability Report" from Columbia North Monroe Hospital reflects that the "[l]umbar spine problems eluded to by the patient appear to be primarily degenerative and are not related to the fall in my opinion."  It was further noted that he had "significant loss of range of motion of the shoulder [that] does not appear to be associated with the injury itself but appears to be a loss of function from some other etiology.  It is most likely that the patient has restricted range of motion as a result of rotator cuff impingement secondary to degenerative joint disease."

A May 1999 VA clinical record reflects that a view of the lumbar spine reflected an impression of moderate degenerative change of the sacroiliac joints and L5 with disc spaces well maintained. A May 1999 clinical record reflects that a CT scan of the lumbar spine revealed moderate to severe degenerative change facets bilaterally and "[s]uspect limitation of motion secondary to degenerative change."

A May 1999 VA clinical record reflects that a view of the cervical spine reflected an impression of surgical change to C4, C5, and C6 with anterior fusion and metallic stent with good alignment. 

A May 1999 VA joints examination report reflects diagnoses of adhesive capsulitis of the right shoulder and adhesive capsulitis of the left shoulder. It was noted that the Veteran had been on a stretcher which was dropped in March 1997 and as a result of which he experienced cervical injury with compression of the C5-C6 roots, and resulting pain due to radiculopathy in both shoulders.  

In a separate VA spine examination conducted that same day, the report noted that the Veteran was involved in a mock exercise in March 1997 in the hospital where he worked.  At that time, he was placed on a stretcher and was about to be placed into an ambulance when the stretcher fell down.  As a result of this, the Veteran sustained an injury to his low back and developed pain in both shoulders and posterior neck.  The Veteran's pain and weakness of the shoulder was further investigated, and he was found to have nerve root compression of the C5 and C6 regions for which he underwent surgery on July 10, 1998.  He was diagnosed with cervical disk disease secondary to injury, degenerative joint disease of the cervical spine, and degenerative joint disease of the lumbosacral spine due to injury.

On remand, an addendum opinion should be obtained from the June 2015 VA examiner on the etiology of the Veteran's lumbar and cervical spine conditions that considers the above-noted treatment records, as well as the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who conducted the Veteran's June 2015 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for arthritis all over the body.  Copies of all pertinent records must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please identify all diagnosed conditions related to the Veteran's cervical and lumbar spine.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical or lumbar spine condition had its onset or is otherwise related to the Veteran's active duty service?

Detailed rationale is requested for all opinions provided, and the examiner is asked to specifically address medical evidence in the record addressing the Veteran's lumbar and cervical spine, particularly the February 1999 private treatment record noting the Veteran's lumbar spine problems were primarily degenerative and unrelated to a March 1997 incident in which he was dropped.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


